DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on November 12, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fastening means” in line 16 of claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the gliding rail is non-releasably attached via the at least one bore to the trigger lever of the spray gun as recited in claim 4. Similar rejection applies to claim 23.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "non-releasably" in line 2 of claim 4 is a relative term which renders the claim indefinite.  The term "non-releasably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The allowable method or magnitude of separating the “non-releasably” attachment is not known because a welded attachment of two elements could be separated by a torch. Clarification is respectfully requested. Similar rejection applies to claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 22, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda Hiroyuki (JP2005000735. Ueda hereafter).
With respect to claim 1, Ueda discloses a spray gun (Figs. 1-3) comprising
a gun body (3);
a trigger lever (2); the trigger lever including a receptacle installation comprising at least one bore (elongated bore defined by 2a) in the trigger lever and 
a trigger lock (1 and 2a) for (capable of) preventing activation of the trigger lever (Fig. 3), 
wherein at least one part (1e) of the trigger lock is displaceable from an activation position (Fig. 2), in which the activation of the trigger lever is possible, to a blocking 
wherein the trigger lock has a slider element (1b and 2a), the slider element being displaceable between the activation position and the blocking position by sliding, the sliding of the slider element does not comprise any rotating, pivoting, or folding movement, 
wherein the slider element of the trigger lock has a gliding rail (2b), and 
wherein the slider element both in the activation position as well as in the blocking position is at least partially disposed in an intermediate space between the trigger lever and the gun body. 
Ueda fails to disclose wherein the gliding rail is not monolithically formed with the trigger lever, the gliding rail and the trigger lever being formed as separate components.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gliding rail not monolithically formed with the trigger lever, where the gliding rail and the trigger lever are formed as separate components, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
With respect to claim 2, Ueda wherein the slider element in the activation position is at least partially disposed in a first (lower) region of the intermediate space between the trigger lever and the gun body, the first region being below a lower edge of a step (step occupied by 1f as shown in Fig. 3) of the gun body and having a comparatively large spacing between the trigger lever and the gun body, 

wherein at least one dimension of the slider element corresponds approximately to the comparatively small spacing between the trigger lever and the gun body in the second region of the intermediate space between the trigger lever and the gun body when the trigger lever is not activated.
With respect to claim 3, Ueda discloses wherein the slider element of the trigger lock also has a gliding element (gliding surfaces of 1b and 2a) that is mounted (at least the surface of 1b) so as to slide on the guiding rail.
With respect to claim 5, Ueda discloses wherein the slider element has a latching cams (1c in 2e) for fixing the gliding element in the blocking position on the gliding rail (Figs. 1 and 3).
With respect to claim 6, Ueda discloses wherein the gliding rail (2c taper surface)
tapers such that it becomes narrower toward the bottom and becomes wider toward the top (Fig. 1).
With respect to claim 22, Ueda discloses wherein the gliding element runs along the gliding rail and is displaceable by sliding in a rectilinear motion along a straight line on the gliding rail (Figs. 1-3).

With respect to claim 29, Ueda discloses wherein the receptacle installation of the trigger lever is a receptacle installation for receiving a damper installation (2g. Similar to Applicant’s configuration), 
wherein the slider element of the trigger lock includes a gliding element (2c), and 
wherein the gliding rail of the trigger lock is attached to the receptacle installation for receiving the damper installation.

Claims 4, 8, 21, 23, 24, 26, 27, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda in view of Marchand et al. (US 2006/0131151. Marchand hereafter).
With respect to claim 4, Ueda discloses the spray gun as in claim 1, wherein the gliding rail is integral with the trigger lever of the spray gun (Fig. 1). 
Ueda fails to disclose wherein the gliding rail is non-releasably attached via the at least one bore to the trigger lever of the spray gun.
However, Marchand teaches a spray gun (Figs. 1-24) comprising a gun body (body of 15); a trigger lever (60); the trigger lever including a receptacle installation comprising at least one bore (bore for pin 95. Fig. 3) in the trigger lever and a trigger lock (80) with a gliding rail (120), wherein the gliding rail is non-releasably attached (ends of the pin 95 are deformed (e.g., peened, mushroomed, etc.). Paragraph [0043]) via the at least one bore to the trigger lever of the spray gun.

With respect to claim 8, Ueda discloses the spray gun as in claim 1 except for wherein the at least one bore is a through-hole that completely penetrates a front face of the trigger lever, and wherein the gliding rail of the trigger lock is attached via the at least one bore to an inside of the front face of the trigger lever of the spray gun.
However, Marchand teaches a spray gun (Figs. 1-24) comprising a gun body (body of 15); a trigger lever (60); the trigger lever including a receptacle installation comprising at least one bore (bore for pin 95. Fig. 3) in the trigger lever and a trigger lock (80) with a gliding rail (120), wherein the at least one bore is a through-hole that completely penetrates a front face of the trigger lever (Fig. 3), and wherein the gliding rail of the trigger lock is attached via the at least one bore to an inside (105) of the front face of the trigger lever of the spray gun.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the gliding rail of the trigger lock is attached via the at least one bore to an inside of the front face of the trigger lever, as taught by Marchand, to Ueda’s trigger lever, in order to fixedly attach the gliding rail to the trigger lever (Paragraph [0043]). The combination 
With respect to claim 21, Ueda and Marchand disclose the spray gun of claim 27, Ueda discloses wherein a thickness of a part (1f) of the slider element that is disposed in the second region of the intermediate space in the blocking position is dimensioned such that the trigger lever cannot be moved to a point at which a spray medium is released from the spray gun when the slider element is in the blocking position (Fig. 3).
With respect to claim 23, Ueda discloses a spray gun (Figs. 1-3) comprising: 
a gun body (3) that includes a step (step occupied by 1f as shown in Fig. 3); 
a trigger lever (2); and 
a trigger lock (1 and 2a) for (capable of) preventing activation of the trigger lever, 
wherein at least one part (1e) of the trigger lock is displaceable from an activation position (Fig. 2), in which the activation of the trigger lever is possible, to a blocking position (Fig. 3), in which the activation of the trigger lever is not possible, and is displaceable from the blocking position to the activation position, 
wherein the trigger lock has a slider element (1b and 2a) that is displaceable between the activation position and the blocking position through a sliding movement, the sliding of the slider element does not comprise any rotating, pivoting, or folding movement, 
wherein the slider element is attached to or integral with the trigger lever of the spray gun, 

wherein the slider element in the blocking position is at least partially disposed in a second (higher) region of the intermediate space between the trigger lever and the gun body, the second region of the intermediate space being above the lower edge of the step of the gun body and having a comparatively small spacing between the trigger lever and the gun body.
Ueda fails to disclose wherein the slider element of the trigger lock has a gliding rail, wherein the gliding rail is not monolithically formed with the trigger lever of the spray gun, the gliding rail and the trigger lever being formed as separate components that are releasably or non-releasably attached together.
However, Marchand teaches a spray gun (Figs. 1-24) comprising a gun body (body of 15); a trigger lever (60); the trigger lever including a receptacle installation comprising at least one bore (bore for pin 95. Fig. 3) in the trigger lever and a trigger lock (80) with a slider element (85), wherein the slider element of the trigger lock has a gliding rail (120), wherein the gliding rail is not monolithically formed with the trigger lever of the spray gun, the gliding rail and the trigger lever being formed as separate components that are releasably or non-releasably attached together.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the 
With respect to claim 24, Ueda’s spray gun modified by Marchand’s trigger lever,  Ueda further discloses wherein a force (compression) that in the activation of the trigger lever acts on the slider element acts substantially (mostly) perpendicularly to the direction of the sliding movement of the slider element.
With respect to claim 26, Ueda discloses the spray gun as in claim 1 except for wherein the gliding rail is releasably attached via the at least one bore to the trigger lever.
However, Marchand teaches a spray gun (Figs. 1-24) comprising a gun body (body of 15); a trigger lever (60); the trigger lever including a receptacle installation comprising at least one bore (bore for pin 95. Fig. 3) in the trigger lever and a trigger lock (80) with a slider element (85) and a gliding rail (120), wherein the gliding rail is releasably attached via the at least one bore to the trigger lever.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the gliding rail is releasably attached via the at least one bore to the trigger lever, as taught by Marchand, to Ueda’s trigger lever, in order to fixedly attach the gliding rail to the 
With respect to claim 27, Ueda discloses a spray gun (Figs. 1-3) comprising: 
a gun body (3) that includes a step (step occupied by 1f as shown in Fig. 3); 
a trigger lever (2); and 
a trigger lock (1 and 2a) for (capable of) preventing activation of the trigger lever, 
wherein at least one part (1e) of the trigger lock is displaceable from an activation position (Fig. 2), in which the activation of the trigger lever is possible, to a blocking position (Fig. 3), in which activation of the trigger lever is not possible, and is displaceable from the blocking position to the activation position, 
wherein the trigger lock has a slider element (1b and 2a), the slider element being displaceable between the activation position and the blocking position by sliding, the sliding of the slider element does not comprise any rotating, pivoting, or folding movement,
wherein the slider element in the activation position is at least partially disposed in a first (lower) region of an intermediate space between the trigger lever and the gun body, the first region of the intermediate space being below a lower edge of the step of the gun body and having a comparatively large spacing between the trigger lever and the gun body, and 
wherein the slider element in the blocking position is at least partially disposed in a second (higher) region of the intermediate space between the trigger lever and the gun body, the second region of the intermediate space being above the lower edge of 
Ueda fails to disclose the trigger lever including one front face and two lateral faces, the trigger lever including a receptacle installation comprising at least one bore in the front face of the trigger lever; wherein the slider element of the trigger lock has a gliding rail, wherein the at least one bore is a through-hole that completely penetrates the front face of the trigger lever, wherein a fastening means of the trigger lock is on the gliding rail, this fastening means on the gliding rail of the trigger lock being attached to the at least one bore that completely penetrates the front face of the trigger lever.
However, Marchand teaches a spray gun (Figs. 1-24) comprising a gun body (body of 15); a trigger lever (60); a trigger lock (80) with a slider element (85), wherein the trigger lever including one front face and two lateral faces (See Fig. 3 with additional annotations below), the trigger lever including a receptacle installation comprising at least one bore (bore for pin 95. Fig. 3) in the front face of the trigger lever; wherein the slider element of the trigger lock has a gliding rail (120), wherein the at least one bore is a through-hole that completely penetrates the front face of the trigger lever, wherein a fastening means (95) of the trigger lock is on the gliding rail, this fastening means on the gliding rail of the trigger lock being attached to the at least one bore that completely penetrates the front face of the trigger lever (Paragraph [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the fastening means of the trigger lock is on the gliding rail, this fastening means on the gliding rail of the trigger lock being attached to the at least one bore that completely 
With respect to claim 30, Ueda discloses wherein in the blocking position, the slider element completely or almost completely fills the second region of the intermediate space between the trigger lever and the gun body (Fig. 3).
With respect to claim 31, Ueda discloses wherein the slider element is displaceable into the second region of the intermediate space in order to activate the blocking position (Fig. 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Marchand and further in view of Tanner (US 2007/0228190).
With respect to claim 9, Ueda and Marchand disclose the spray gun as in claim 27 except for wherein said spray gun has an air piston rod (41) which is movable by activating the trigger lever, wherein the second region of the intermediate space comprises a space between the trigger lever and a region of the gun body of the spray gun within a radius of 10mm about the air piston rod.
However, Tanner teaches a spray gun (10. Figs. 1-8) comprising a gun body (11); a trigger lever (50); the trigger lever including a receptacle installation comprising at least one bore (bores for pins 62) in the trigger lever and a trigger lock (60) for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of an air piston rod sprayer, as taught by Tanner, to Ueda’s sprayer, in order to use an alternative, power air assisted sprayer (Figs 1-3).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the second region of the intermediate space includes comprises a space between the trigger lever and a region of the gun body of the spray gun that surrounds within a radius of 10 mm about the air piston rod, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    320
    476
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1, 23 and 27 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 19, 2021